McKee, J., concurring:
Granting or denying a motion for a new trial made upon a settled statement of the case, which shows that there was a conflict or preponderance of evidence upon an issue of fact involved in the case, is a matter within the sound discretion of the trial Court, or its successor, which the appellate Court will not revise, except in a case in which there has been an abuse of discretion. The case in hand is not an exceptional one, and I, therefore, agree that the order appealed from be affirmed.